Citation Nr: 0936876	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  00-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 23, 1997, 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (guardian)



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to 
October 1989.  The appellant, his spouse, is recognized by VA 
as his legal guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and later-issued rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In May 2002 and in July 2004, the Board remanded the case to 
the RO for development.


FINDINGS OF FACT

1.  A claim for an increased rating for service-connected 
bipolar disorder resulted in an April 1996 rating decision 
that granted an increased 50 percent schedular rating 
effective from November 1, 1995; the Veteran did not appeal 
that decision and it became final.  

2.  The RO received a claim for re-evaluation of service-
connected disability on November 5, 1996, that resulted in a 
denial of increased benefits in a January 1997 rating 
decision; the Veteran did not appeal that decision and it 
became final.  

3.  The RO received the Veteran's application for TDIU on 
July 23, 1997.  

4.  An October 23, 1996, private medical record contains 
information from which it is factually ascertainable that an 
increase in service-connected disability occurred.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 23, 
1996, for TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (o) (2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, an August 2004 notice letter discussed the 
criteria pertinent to assigning an earlier effective date for 
benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  A content-complying notice 
was sent in August 2004 and VA subsequently issued a 
supplemental statement of the case (SSOC) discussing all 
evidence relevant to the matter at hand.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all identifiable records to the maximum extent 
possible. The claimant was provided an opportunity to set 
forth his contentions during a hearing before the undersigned 
Veterans Law Judge.  Neither the claimant nor his attorney 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Effective Date for TDIU

A TDIU claim is an increased rating claim.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (a claim for 
unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C.A. 
§ 5110(b) (2)).  Therefore, the laws governing effective 
dates for increased compensation must be observed when 
determining the correct effective date for TDIU. 

The effective date for increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 5110 
(b) (2).  VA regulations governing effective dates have more 
to say about what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  § 3.401 (b) addresses effective dates of 
award of additional compensation for dependents, which is not 
applicable here. 

The phrase "except as provided in paragraph (0) (2) of this 
section" as used in subparagraph (1) above rises to 
paramount importance in this case.  According to subparagraph 
(o) (2), the correct effective date is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim. 38 C.F.R. § 3.400(o) (2).  

The veteran submitted a TDIU claim (VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability) that was received at the RO on July 23, 
1997.  TDIU has been granted from that date.  Then, 
schizophreniform disorder was the only service-connected 
disability.  In a November 1998 rating decision, the RO re-
characterized the disability as bipolar disorder.  

Of great importance is whether a claim for TDIU or a claim 
for an increase was received at the RO prior to July 23, 
1997.  The RO received a claim for an increased rating for 
service-connected bipolar disorder on October 13, 1995.  In 
April 1996, the RO assigned a temporary total rating for 
schizophreniform disorder and an increased 50 percent 
schedular rating effective from November 1, 1995.  The April 
1996 rating decision contains appeal rights and pertinent 
instruction.  The attached notice letter indicates that the 
rating decision was also sent to the representative of 
record.  The Veteran did not appeal that decision and it 
became final.  

The RO received a new claim for a re-evaluation on November 
5, 1996.  The Veteran noted that he had been hospitalized 
since October 29, 1996, for bipolar disorder.  The RO denied 
an increased schedular rating in a January 1997 rating 
decision.  The January 1997 rating decision contains appeal 
rights and pertinent instruction.  The attached notice letter 
indicates that the rating decision was also sent to the 
representative of record.  The Veteran did not appeal that 
decision and it became final.  The Veteran did, however, 
appeal later decisions that assigned an effective date of 
July 23, 1997, for TDIU.  

No communication from the Veteran dated earlier than July 23, 
1997, implies or expresses that service-connected disability 
produced unemployability.  Thus, the date of receipt of the 
claim for TDIU remains July 23, 1997.  The only remaining 
issue is whether it is factually ascertainable that an 
increase in disability occurred within one year prior to July 
23, 1997.  The Board remanded the case in January 2004 for a 
search for pertinent records.

A search for pertinent records yielded a VA treatment report 
dated July 24, 1996, that reflects that the Veteran had no 
depressive symptom, no flight of ideas, no grandiose 
thoughts, and notes that he was currently euthymic.  While 
this report is dated within a year of July 23, 1997, it does 
not connote an increase in severity of the service-connected 
disability.  A September 9, 1996-dated VA outpatient 
treatment report contains similar information and, likewise, 
does not connote an increase in severity of the service-
connected disability.  

VA hospital reports dated earlier than October 29, 1996, are 
of record, but none of these are dated within one year of 
July 23, 1997.  Thus, even if they did contain evidence of an 
increase in severity, they cannot be used.

The RO obtained a private psychological examination report 
dated October 23, 1996.  This report notes increased symptoms 
and contains a GAF (global assessment of functioning) score 
of 40.  See claims file Vol. 2.  The information contained in 
this report evinces an increase in severity and, the report 
is dated within a year of July 23, 1997.  Thus, it may be 
used as the date of the claim.  

In November 1998, the RO received Social Security 
Administration (SSA) records, but these do not show an 
increase in disability prior to July 23, 1997.  

In a December 2002 substantive appeal, the Veteran argued 
that because SSA disability benefits began in June 1995 so 
should TDIU benefits.  

In January 2004, the Veteran testified before the undersigned 
Veterans Law Judge that he last held a steady job in 1991 and 
that worsening symptoms precluded working steadily after 
then.  

Because the October 23, 1996, private report is dated within 
a year of the RO's receipt of the claim and because that 
report reflects increased severity of bipolar disorder, it 
may be used as the date of the claim.  38 C.F.R. § 3.400 (o) 
(2).  There is no earlier-dated claim or medical report that 
may suffice as a date of claim.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence favors an earlier effective date of October 
23, 1996, for TDIU.  


ORDER

An earlier effective date of October 23, 1996, for TDIU is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


